Per Curiam,
When the defendant remained over in possession of the leased premises after the end of the first year, he thereby became a *177tenant for another year under the express terms of the lease. He remained in possession for several months of the second 3rear and then abruptly left without giving any notice of his intention to do so as was required by the lease. He could not relieve himself of his liability for rent during the remainder of the second year in that manner. Nor will it be of aity avail to allege certain verbal communications between the parties prior to and at the time of the execution of the lease. They were not incorporated into the lease and there are no facts in evidence which would justify the alteration of the lease so as to include them.
Moreover the defendant lived in the house through the first winter and until the end of the year on February 10,1891, and paid all the rent for that year. He continued to live in the house throughout the second winter and until May 10, 1892, and paid all the rent for that time. His whole complaint is that the house was not properly heated, but he admitted that at the time he left it was not too cold, and there was nothing to prevent his living there, so far as the heater was concerned, after that date. The house was certainly not untenantable when he left it, and, if it had been before, he condoned it all by paying the rent. The case of Wolf v. Arrott, 109 Pa. 478, is so entirely different from this in its facts that it has no application. The case of Hollis v. Brown, 159 Pa. 589, is much stronger in its facts than this, in favor of the tenant, and yet he was held liable.
Judgment affirmed.